Citation Nr: 1142654	
Decision Date: 11/18/11    Archive Date: 11/30/11

DOCKET NO.  05-11 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Appeals Management Center


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure. 

2.  Entitlement to service connection for coronary artery disease, as secondary to diabetes mellitus, type II. 

3.  Entitlement to service connection for left below-the-knee amputation, as secondary to diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1966 to July 1968.

These matters come before the Board of Veterans' Appeals (Board) from an April 2003 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Indianapolis, Indiana.  

In January 2006, the Veteran testified before a Decision Review Officer in Indianapolis, Indiana.  A transcript of that hearing is of record.

These matters were previously before the Board in May 2010 and were remanded for further development.  They have now returned to the Board for further appellate consideration. 


FINDINGS OF FACT

1.  The Veteran's DD-214 and service records are negative for service in Vietnam.

2.  The Veteran testified under oath that he was in Vietnam in 1968.

3.  The competent evidence of record is in equipoise as to whether the Veteran served in Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.

4..  The competent clinical evidence of record reflects that the Veteran was diagnosed with diabetes mellitus, and coronary artery disease (CAD), and had a below-the-knee amputation of the left extremity due to diabetes mellitus.


CONCLUSIONS OF LAW

1.  The Veteran's diabetes mellitus is presumed to have been incurred in active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1137, 5107 (West 2002 & Supp 2011); C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2011).

2.  The Veteran's coronary artery disease (CAD) is presumed to have been incurred in active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1137, 5107 (West 2002 & Supp 2011); 75 Fed. Reg. 53202 (August 31, 2010), C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2011).

3.  A below-the-knee amputation of the left extremity is proximately due to service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1111, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304. 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In correspondence dated in December 2002, VA notified the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The notice was deficient in that it did not inform the Veteran that a disability rating and effective date would be assigned in the event of award of the benefit(s) sought.  The Veteran was notified of this information in VA correspondence in March and April 2006.

In Pelegrini v. Principi, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case was not completed prior to the initial AOJ adjudication denying the claim, the timing of the notice does not comply with the express requirements of the law as found by the Court in Pelegrini.  Here, the Board finds that any defect with respect to the timing of the VCAA notice was harmless error.  Although complete notice was provided to the appellant after the initial adjudication, the claim was readjudicated thereafter, and the appellant therefore, has not been prejudiced.  The content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.  

All the VCAA requires is that the duty to notify is satisfied, and that claimants be given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

Duty to assist

With regard to the duty to assist, the claims file contains the Veteran's service treatment records (STRs), service personnel records, responses from the National Personnel Records Centers (NPRC) a Joint Services Records Research Center (JSRRC) coordinator report from the AMC, "buddy" statements, photographs, Social Security Administration (SSA) records, and private and VA treatment records.  Additionally, the claims file contains the statements of the Veteran, to include his testimony at a hearing.  

The Board has carefully reviewed all other statements and concludes that there has been no identification of further available evidence not already of record.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.

The appellant has asserted that he was on leave as a passenger of a MAC (Military Assistance Command) embassy flight, C-141 aircraft which landed for refueling for about three to four hours in Vietnam.  A March 2011 AMC memorandum reflects that passenger manifests were destroyed approximately 90 days after a successful flight.  The appellant has also asserted that he was assigned to the demilitarized zone in Korea twice during service to train a new company clerk, each time for approximately one day, between January and May of 1968.  The Department of Defense (DoD) has confirmed that the herbicide Agent Orange was used from April 1968 through July 1969 along the Korean demilitarized zone to defoliate the fields of fire between the front line defensive positions and the south barrier fence.  A March 2011 NPRC response to a VA records request reflects that no remarks pertaining to the Veteran were found in a search of pertinent records.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.  

Legal criteria

Service connection- in general

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).  Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Caluza v. Brown, 7 Vet. App. 498 (1995), Pond v. West, 12 Vet. App. 341 (1999). 

In addition, certain chronic diseases may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service. 38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2011).

Secondary service connection

Disability which is proximately due to, or aggravated by, a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310(a).

Presumptive service connection- herbicide exposure

In addition to the presumption noted above, VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met. 38 C.F.R. § 3.309(e) (2011).  A Veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.

If a Veteran was exposed to an herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied:  Chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; chronic lymphocytic leukemia; B cell leukemia, Parkinson's disease, multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); and ischemic heart disease, (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  75 Fed. Reg. 53202 (August 31, 2010), 38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

Where the evidence does not warrant presumptive service connection, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

An August 1988 private medical record reflects that the Veteran had diagnoses of diabetes mellitus and coronary artery disease. VA records dated in October 2000 and September 2002 reflect that the Veteran had a left below-the-knee amputation due to diabetes.  The Veteran avers that his disabilities are due to herbicide exposure in Vietnam and Korea.
 
The Board will first consider the presumption of herbicide exposure.  The evidence of record is negative for any service records which establish that the Veteran served within the Republic of Vietnam, and the Veteran does not aver that he was stationed in Vietnam.  The Veteran's DD-214 reflects that his military occupational specialty (MOS) was a personnel specialist.  It reflects service in the U.S. Army in the Pacific for approximately fourteen months.  His personnel records reflect service in Korea.

The Veteran avers that he was present in Vietnam on one occasion in 1968.  As noted above, he has asserted that he was on leave as a passenger of a MAC (Military Assistance Command) embassy flight, C-141 aircraft, which landed for refueling in Vietnam.  (See RO hearing transcript, pages 3-5.)  The Veteran avers that in 1968, he took approximately 23 days of leave and went to India.  He testified that his return flight went from India to Bangkok to Hong Kong to Vietnam.  An AMC report reflects that "embassy flights" were flown in Asia during the first six months of 1968 but not in the direction as described by the Veteran.  The report further reflects that channel mission or special mission flights flew east from Bangkok.  

The Veteran has submitted photographs which he alleges are from his trip to Vietnam.  The Board notes that one photograph reflects a plane with the words "Air Viet Nam" on the side of the plane.  Another photograph depicts a building with the words "Saigon Tan Son Nhut Airport" on it.  The Veteran avers that he took these photographs when the plane on which he was traveling landed in Vietnam to refuel.  
The Veteran has given conflicting testimony as to whether he got off the plane in Vietnam.  He testified as follows:

"Well, when we were in Nam they made us get off the plane, they didn't refuel in Bangkok or in Hong Kong but in Vietnam they refueled". (See RO hearing transcript, page 3.)

"Now in Vietnam, we didn't' get off, we didn't even get off the plane in, in Bangkok or Hong Kong cause all they did was just, they just ran some PA-, ah, military people off, military people on, okay, and, and cargo.  Well then in, in Vietnam they refueled."  (See RO hearing transcript, page 4.)

". . . inside that terminal, this is after the Tet Offensive, Tet Offensive was in late January, early February of '68 and I'm there in May which is three months later, but there was a hole in the roof of that terminal about forty feet in diameter where a mortar shell went through during the Tet Offensive.  And I, I distinctly remember that cause I went in, I looked up like that and they hadn't fixed the hole yet, they didn't even put corrugated tin or anything over it."  (See RO hearing transcript, page 5.)

The evidence of record also includes a buddy statement from D.O., in which he states he was stationed with the Veteran in Korea and that D.O. loaned the Veteran his camera for his leave.  He also states that the Veteran told him that he had been to Vietnam.  

Despite the lack of service records indicating that the Veteran was in Vietnam, the claims file does include evidence that the Veteran served in Korea, descriptions by the Veteran of the airport terminal in Vietnam, and photographs of an airport in Vietnam, which the Veteran avers he took.  The Veteran has testified, under oath, that he was in Vietnam.  If lay evidence presented by a Veteran in support of his claim is found to be competent and ultimately credible, a lack of corroboration by official records is not an absolute bar to his ability to prove his claim based on this competent lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The lay statements bring the evidence into equipoise.  Consequently, resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran was in Vietnam.  See Ashley v. Brown, 6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (under the "benefit- of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the [v]eteran shall prevail upon the issue).  

The Board notes that the evidence of record also includes statements from individuals who claim to have seen "Vietnam stamps" in the Veteran's passport prior to its destruction in 1998, and statements from the Veteran that he was in the DMZ in the spring of 1968.  As the Board finds that the Veteran is entitled to presumptive herbicide exposure, the Board need not discuss the competence or credibility of these statements. 

Service connection is only warranted on this presumptive basis for a specific list of diseases set forth under 38 C.F.R. § 3.309(e) as listed above.  As the Veteran's diagnosed disabilities of diabetes mellitus and coronary artery disease (CAD) are among the diseases recognized under 38 C.F.R. § 3.309(e), as diseases associated with exposure to certain herbicide agents, presumptive service connection on the basis of herbicide exposure is warranted.  The Board notes that the Veteran has contended that his CAD is due to his diabetes.  As CAD may be granted on a presumptive basis, the Board need not address it on a secondary basis.

Service connection may also be granted for a disability when the evidence reflects that it is proximately due to, or aggravated by, a service-connected disease.  As the clinical records reflect that the Veteran had a left below-the-knee amputation for a non-healing diabetic ulcer, the Board finds that service connection for a left below-the-knee amputation as secondary to service-connected diabetes mellitus is warranted. (See September 2002 VA medical record.)



ORDER

Entitlement to service connection for diabetes mellitus, type II, is granted.

Entitlement to service connection for coronary artery disease is granted. 

Entitlement to service connection for left below-the-knee amputation, as secondary to diabetes mellitus, type II is granted.




____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


